168 Ga. App. 271 (1983)
308 S.E.2d 681
JOHNSON
v.
THE STATE.
66436.
Court of Appeals of Georgia.
Decided September 12, 1983.
Rehearing Denied October 4, 1983.
J. Russell Mayer, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Robert A. Weathers, Assistant District Attorneys, for appellee.
BANKE, Judge.
The defendant was convicted of the burglary of a liquor store. On appeal, his primary contention is that the court erred in admitting, over his objection, a police report showing that he had a *272 large amount of change in his possession when he was apprehended inside the liquor store. Held:
1. "A police report may be admissible as a business entry under [OCGA § 24-3-14, former Code Ann. § 38-711] where a proper foundation is laid, but when it includes hearsay statements, opinion evidence, and conclusions, it is not generally admissible." Pickett v. State, 123 Ga. App. 1 (2) (179 SE2d 303) (1970). "Business records are admissible if the evidence shows . . . the records are reflective of an act, occurrence or event, and not an opinion, and were properly identified by the person who made them or is conversant with the necessity for their preparation and custody. Bramblett v. State, 139 Ga. App. 745, 749 (229 SE2d 484)." Finch v. Caldwell, 155 Ga. App. 813, 815 (273 SE2d 216) (1980).
The description of the property on the defendant's person at the time of his arrest was reflective of that event and did not constitute either opinion or hearsay by the person making the report. Thus, no error is shown in the admission of the report. In any event, the information was merely cumulative of other evidence to the same effect. Indeed, the defendant himself testified as to his possession of the coins and offered an explanation for having them.
2. "The character of the accused was not placed in issue by .. . testimony that he was known by other names . . ." Rickerson v. State, 142 Ga. App. 238 (235 SE2d 655) (1977).
Judgment affirmed. Deen, P. J., and Carley, J., concur.